                                                                                Case 3:18-cv-06582-WHA Document 116 Filed 02/15/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GENENTECH, INC.,                                                No. C 18-06582 WHA
                                                                         11                  Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.                                                            QUESTIONS FOR
                                                                                                                                              ORAL ARGUMENT
                                                                         13   JHL BIOTECH, INC., et al.,
                                                                         14                  Defendant.
                                                                                                                              /
                                                                         15
                                                                         16          At the hearing next Tuesday, counsel shall please be prepared to address the extent to
                                                                         17   which any and all of the documents specifically referenced in Genentech’s Statement Regarding
                                                                         18   Trade Secrets (Dkt. No. 21), including those in the attached appendices and exhibits, have been
                                                                         19   provided to any regulatory agency in any jurisdiction or any third party by plaintiff Genentech,
                                                                         20   Inc., and/or defendant JHL Biotech, Inc.
                                                                         21          Further please be prepared to explain the process by which a biosimilar manufacturer
                                                                         22   demonstrates to a regulator the high similarity between the candidate biosimilar and reference
                                                                         23   product in terms of stability, potency, purity, and identity.
                                                                         24
                                                                         25
                                                                         26   Dated: February 15, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         27                                                       UNITED STATES DISTRICT JUDGE
                                                                         28
